Exhibit 10.2

SECOND AMENDMENT

TO

SECURITIES PURCHASE AGREEMENT

This SECOND AMENDMENT TO SECURITIES PURCHASE AGREEMENT (this “Amendment”) is
made and entered into this 17 day of February, 2011, by and between Magellan
Petroleum Corporation, a Delaware corporation (the “Company”), and Young Energy
Prize S.A., a Luxembourg corporation (the “Investor”).

WHEREAS, the Company and the Investor are parties to that certain Securities
Purchase Agreement dated as of August 5, 2010, as amended by that certain First
Amendment to Securities Purchase Agreement dated February 11, 2011 (together,
the “Purchase Agreement”);

WHEREAS, Section 7.4 of the Purchase Agreement provides that no provision of the
Purchase Agreement may be amended except in a written instrument signed by the
Company and the Investor; and

WHEREAS, the Company and the Investor desire to amend the Purchase Agreement as
set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants, agreements and for
other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the Company and the Investor hereby agree as follows:

1. Amendment of Purchase Agreement. Section 5.1(e) of the Purchase Agreement
shall be amended to read in its entirety as follows:

“(e) Evans Shoal Transaction Status. As of the time of any Closing other than
the final Closing at which the last of the Shares are sold to and purchased by
the Investor to provide funds for use in the closing of the Evans Shoal
Transaction, the progress and status of the Evans Shoal Transaction shall be
satisfactory to the Investor, and, in the case of such final Closing, the
conditions to the closing of the Evans Shoal Transaction shall have been
satisfied or waived. Notwithstanding the foregoing and provided that the Company
has not recovered its A$10,000,000 deposit under the provisions of the Deed of
Variation, the Investor shall be required to complete the final Closing, on or
before June 15,



--------------------------------------------------------------------------------

2011, without regard to the failure of the Evans Shoal Transaction to close and
without regard to any failure to satisfy any other condition set forth in this
Section 5.1 which non-satisfaction is reasonably attributable to the failure to
close the Evans Shoal Transaction;”

2. Effect of this Amendment. Except as specifically amended as set forth herein,
each term and condition of the Purchase Agreement shall continue in full force
and effect.

3. Counterparts; Facsimile Signatures. This Amendment may be executed or
consented to in counterparts, each of which shall be deemed an original and all
of which taken together shall constitute one and the same instrument. This
Amendment may be executed and delivered by facsimile or electronically and, upon
such delivery, the facsimile or electronically transmitted signature will be
deemed to have the same effect as if the original signature had been delivered
to the other party.

The parties have caused this Amendment to be duly executed and delivered by
their proper and duly authorized officers as of the date and year first written
above.

 

COMPANY: MAGELLAN PETROLEUM CORPORATION By:   /s/ William H. Hastings Name:  
William H. Hastings Title:   President and Chief Executive Officer INVESTOR:
YOUNG ENERGY PRIZE S.A. By:  

/s/ Nikolay Bogachev

Name:   Nikolay Bogachev Title:   President YEP